
	
		II
		110th CONGRESS
		1st Session
		S. 1903
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Mr. Reed (for himself,
			 Mr. Leahy, Mr.
			 Whitehouse, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To extend the temporary protected status designation of
		  Liberia under section 244 of the Immigration and Nationality Act so that
		  Liberians can continue to be eligible for such status through September 30,
		  2008.
	
	
		1.Extension of
			 designation
			(a)In
			 generalNotwithstanding any
			 other provision of law, the designation of Liberia under section 244(b)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1254a(b)(1)) is extended through
			 September 30, 2008.
			(b)ApplicabilitySubsection
			 (a) shall be applied so that an alien who is a national of Liberia (or in the
			 case of an alien having no nationality, is a person who last habitually resided
			 in Liberia) and is otherwise eligible under section 244(c) of the Immigration
			 and Nationality Act is eligible for temporary protected status and work
			 authorization, in accordance with subsections (a), (e) and (f) of section 244
			 of such Act (8 U.S.C. 1254a), if the alien—
				(1)was granted such status under the
			 designation of Liberia by the Secretary of Homeland Security that is effective
			 until October 1, 2007 (71 Fed. Reg. 55000);
				(2)applied for such status under such
			 designation, and such application is still pending; or
				(3)is eligible for late initial registration
			 under section 244(c) of such Act and the regulations implementing such
			 section.
				(c)RequirementsNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall publish in
			 the Federal Register procedures for aliens to register for temporary protected
			 status under the extension made by this Act, and to apply for any applicable
			 work authorization or extension of work authorization. Such registration period
			 shall continue for not fewer than 60 days.
			(d)Extension of
			 current work authorizationsNotwithstanding any other provision of law,
			 any work authorization provided under section 244 of the Immigration and
			 Nationality Act pursuant to the designation of Liberia that is effective until
			 October 1, 2007, shall not expire before April 1, 2008.
			
